United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1769
                                 ___________

Jerry X. Ellis,                          *
                                         *
             Plaintiff,                  *
                                         *
Samuel Duncan,                           *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
B. Collins; T. Pitts; T. Campbell; R.    *      [UNPUBLISHED]
Morgan; S. Outlaw; D. Heflin; R.         *
Wimberly; Dr. Oglesby; Dr. Creason;      *
E. Engstrom; M. Mobley; Dr. Wright; *
Dr. Toombs; M. Caldwell; Dr. Rowe; *
D. Terrell; K. Triggs; R. Anthony;       *
E. Yarbrough,                            *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: March 7, 2001
                            Filed: March 9, 2001
                                ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Samuel Duncan claimed that
a number of correctional officers used excessive force in taking him to the infirmary--
where anti-psychotic medication was administered against his will--and then to an
isolation cell. The district court1 granted defendants summary judgment, relying in
significant part on a videotape of the incident, and finding the tape corroborated
defendants’ other evidence and depicted no constitutional violation.

       Following our de novo review, and applying the same standards as the district
court, see Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997), we agree that
Duncan failed to rebut defendants’ evidence that the force applied did not violate
Duncan’s rights, see Fed. R. Civ. P. 56(c); Wilson v. Spain, 209 F.3d 713, 716-17 (8th
Cir. 2000); see also Washington v. Harper, 494 U.S. 210, 227 (1990). Duncan’s other
arguments--concerning his attorney’s conduct in moving to withdraw and the fact that
defendants showed his attorney, but not him, the videotape--are unavailing in this civil
proceeding.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE HENRY WOODS, United States District Judge for the
Eastern District of Arkansas.
                                          -2-